Title: From John Adams to the President of Congress, 16 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 16th. 1781

Mr. Temple has held offices of such Importance, and a Rank so considerable in America, before the Revolution, that his Return to his native Country at this time, cannot fail to cause much Speculation, and it is to be feared some diversity of sentiments concerning him. As he came from London to Amsterdam and did me the honor of a visit, in which he opened to me his design of returning, and his sentiments upon many public affairs, it will be expected in America by many, although it is has not been requested by Mr. Temple; that I should say something concerning him.
I was never before personally acquainted with this Gentleman, but I have long known his public Character and private Reputation. He was ever reputed a Man of very delicate sentiments of Honor, of Integrity and of Attachment to his native Country, although his Education, his long Residences in England, his numerous Connections there, and the high offices he held under the British Government did not ever admit of a general opinion, that his sentiments were in all respects perfectly conformable to those of the most popular Party in the Colonies. Nevertheless he was never suspected to my Knowledge of concurring in or countenancing any of those many Plots which were laid by other Officers of the Crown against our Liberties, but on the contrary was known to be the object of their Jealousy, Revenge and Malice because he would not. He was however intimate with several Gentlemen who stood foremost in opposition, particularly Mr. Otis, who has often communicated to me Intelligence of very great Importance which he had from Mr. Temple, and which he certainly could have got no other Way, as early I believe as 1763 and 1764 and onwards.
I cannot undertake to vindicate Mr. Temple’s Policy in remaining so long in England: but it will be easily in his power to shew, what kind of Company he has kept there: what kind of Sentiments and Conversation he has maintained, and in what Occupations he has employed his time.
It is not with a View to recommend Mr. Temple to Honors or Emoluments, that I write this. It would not be proper for me, and Congress know very well, that I have not ventured upon this practice, even in Cases, where I have much more personal knowledge than in this. But it is barely to prevent, as far as my poor opinion may go, Jealousies and Alarms upon Mr. Temple’s Arrival. Many may suspect that he comes with secret and bad designs, in the Confidence of the British Ministry, of which I dont believe him capable.
Mr. Temple, it is most certain, has fallen from high Rank and ample Emoluments, merely because he would not join in hostile designs against his Country. This I think should at least entitle him to the quiet Enjoyment of the Liberties of his Country and to the Esteem of his fellow Citizens, provided there are no just grounds of suspicion of him. And I really think it a Testimony due to Truth to say, that after a great deal of the very freest Conversation with him, I see no  Reason to suspect his Intentions. I have taken the Liberty to give Mr. Temple my own sentiments concerning the suspicions which have been and are entertained concerning him, and the Causes of them, and of all parts of his Conduct which have come to my knowledge with so little disguise, that he will be well apprized of the disappointments he may meet with, if any. I hope however, that he will meet a more friendly Reception in America, and better prospects of an happy Life there than I have been able to assure him.
Whether any services or sufferings of Mr. Temple could support any Claim upon the Justice, Gratitude or Generosity of the United States, or of that of Massachusetts in particular, is a Question, upon which it would be altogether improper for me to give any opinion, as I know not the facts so well as they may be made known, and as I am no Judge, if I knew the facts. But this I know, that whenever the facts shall be laid before either the Great Council of the United States or that of the Massachusetts, they will be judged of by the worthy Representatives of a just, grateful and generous People, and therefore Mr. Temple will have no Reason to complain if the decision should be against him.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

